Exhibit 10.1
PIEDMONT NATURAL GAS COMPANY, INC.
INCENTIVE COMPENSATION PLAN
As Amended and Restated
Effective December 15, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I PURPOSE
    1  
 
       
ARTICLE II DEFINITIONS
    1  
 
       
2.1 “Agreement”
    1  
2.2 “Annual Incentive Award”
    1  
2.3 “Award”
    1  
2.4 “Award Date” or “Grant Date”
    1  
2.5 “Board” or “Board of Directors”
    1  
2.6 “Cashless Exercise”
    1  
2.7 “Cause”
    1  
2.8 “Change in Control”
    1  
2.9 “Code”
    1  
2.10 “Committee”
    2  
2.11 “Common Stock” or “Stock”
    2  
2.12 “Company”
    2  
2.13 “Covered Participant”
    2  
2.14 “Designated Beneficiary”
    2  
2.15 “Disability”
    2  
2.16 “Effective Date”
    2  
2.17 “Eligible Employee”
    2  
2.18 “Employee”
    2  
2.19 “Exchange Act”
    2  
2.20 “Fair Market Value”
    2  
2.21 “Good Reason”
    2  
2.22 “Incentive Stock Option”
    3  
2.23 “Non-qualified Stock Option”
    3  
2.24 “Option Price”
    3  
2.25 “Outside Director”
    3  
2.26 “Participant”
    3  
2.27 “Participating Company”
    3  
2.28 “Performance Award”
    3  
2.29 “Performance Criteria”
    3  
2.30 “Performance Period”
    3  
2.31 “Performance Share” or “Performance Unit”
    3  
2.32 “Person”
    3  
2.33 “Plan”
    3  
2.34 “Restricted Stock”
    3  
2.35 “Restriction Period”
    3  
2.36 “Retirement”
    4  
2.37 “Rule 16b-3”
    4  
2.38 “Section 162(m)”
    4  
2.39 “Securities Act”
    4  
2.40 “Shares”
    4  
2.41 “Stock Appreciation Right”
    4  
2.42 “Stock Option” or “Option”
    4  
2.43 “Stock Unit Award”
    4  

 



--------------------------------------------------------------------------------



 



              Page  
2.44 “Subsidiary”
    4  
 
       
ARTICLE III ELIGIBILITY
    4  
 
       
ARTICLE IV SHARES SUBJECT TO THE PLAN
    5  
 
       
4.1 Number of Shares
    5  
4.2 Share Counting
    5  
4.3 Capital Adjustments
    5  
 
       
ARTICLE V STOCK OPTIONS
    5  
 
       
5.1 Grant of Stock Options
    5  
5.2 Option Price
    6  
5.3 Exercisability
    6  
5.4 Method of Exercise
    6  
5.5 Death, Disability, Retirement or Other Termination of Employment
    6  
 
       
ARTICLE VI RESTRICTED STOCK
    7  
 
       
6.1 Grant of Restricted Stock
    7  
6.2 Restricted Stock Award Agreement
    7  
6.3 Restriction Period
    7  
6.4 Removal of Restrictions
    7  
6.5 Voting Rights
    7  
6.6 Dividends and Other Distributions
    7  
6.7 Death, Disability or Retirement
    7  
 
       
ARTICLE VII OTHER STOCK BASED AWARDS
    8  
 
       
7.1 Grant of Other Stock Based Awards
    8  
7.2 Stock Appreciation Rights
    8  
7.3 Performance Awards
    8  
7.4 Stock Unit Awards
    10  
 
       
ARTICLE VIII ANNUAL INCENTIVE AWARDS
    11  
 
       
8.1 Timing and Determination of Annual Incentive Awards
    11  
8.2 Performance Criteria for Annual Incentive Awards
    11  
8.3 Maximum Annual Incentive Award
    11  
8.4 Short Performance Period
    12  
8.5 Limitation on Right to Payment of Award
    12  
 
       
ARTICLE IX SPECIAL PROVISIONS APPLICABLE TO COVERED PARTICIPANTS
    13  
 
       
ARTICLE X CHANGE IN CONTROL
    14  
 
       
10.1 Acceleration upon a Change in Control
    14  
10.2 Change in Control Defined
    14  
10.3 Good Reason Defined
    16  
10.4 Cause Defined
    17  
 
       
ARTICLE XI ADMINISTRATION
    18  
 
       
11.1 The Committee
    18  

ii



--------------------------------------------------------------------------------



 



              Page  
11.2 Committee Decisions
    18  
11.3 Rule 16b-3 and Section 162(m) Requirements
    18  
 
       
ARTICLE XII GENERAL PROVISIONS
    18  
 
       
12.1 Withholding
    18  
12.2 Code Section 409A
    18  
12.3 Terms of Awards
    19  
12.4 Recoupment of Awards
    19  
12.5 Forfeiture of Awards for Engaging in Competition
    19  
12.6 Change in Position
    20  
12.7 Non-transferability
    20  
12.8 No Right to Employment
    20  
12.9 Rights as Shareholder
    20  
12.10 Construction of the Plan
    20  
12.11 Amendment of Plan or Awards
    20  
12.12 Exclusion from Computation of Compensation for Other Purposes
    20  
12.13 Legend
    21  
12.14 Special Provisions for Certain Participants
    21  
12.15 Unfunded Plan
    21  
12.16 Conflict with Employment Agreement
    21  
12.17 Gender and Number
    21  
12.18 Severability
    21  
12.19 Effect of Headings
    21  
12.20 No Liability
    21  
12.21 Limited Effect of Plan Restatement
    22  

iii



--------------------------------------------------------------------------------



 



ARTICLE I
PURPOSE
     The Company adopted the Piedmont Natural Gas Company, Inc. Incentive
Compensation Plan effective November 1, 2005 to promote the interests of the
Company and its shareholders through (a) the attraction and retention of
Participants essential to the success of the Company; (b) the motivation of
Participants using performance-related incentives linked to performance goals
and the interests of Company shareholders; and (c) enabling such individuals to
share in the growth and success of the Company and its Subsidiaries. The Plan
permits the grant of Annual Incentive Awards, Performance Shares, Restricted
Stock and other forms of stock-based awards as the Committee, in its sole and
complete discretion, may determine to be appropriate to carry out the intent and
purposes of this Plan. The Company’s shareholders approved the Plan on March 3,
2006.
     Effective as of December 15, 2010, subject to approval by the Company’s
shareholders at the Company’s 2011 annual meeting of shareholders, the Plan is
amended and restated as set forth in this instrument.
ARTICLE II
DEFINITIONS
     2.1 “Agreement” shall mean a written agreement between the Company and a
Participant implementing an Award and setting forth the particular terms,
conditions and restrictions of the Award. With respect to the grant of a Stock
Option, the Agreement may be referred to herein as an “Option Agreement,” and
with respect to any other Award hereunder, the Agreement may be referred to
herein as an “Award Agreement.”
     2.2 “Annual Incentive Award” shall mean a cash bonus payable to a
Participant under Article VIII.
     2.3 “Award” shall mean an award or grant made to a Participant under
Article V, VI, or VII, or an Annual Incentive Award under Article VIII.
     2.4 “Award Date” or “Grant Date” shall mean the date on which an Award is
made by the Committee.
     2.5 “Board” or “Board of Directors” shall mean the Board of Directors of
the Company.
     2.6 “Cashless Exercise” shall mean the exercise of an Option by a
Participant through the use of a brokerage firm to make payment to the Company
of the exercise price from the proceeds of the sale of Stock issued pursuant to
the exercise of the Option, and upon receipt of such payment, the Company’s
delivery of the exercised Shares to the brokerage firm.
     2.7 “Cause” shall be defined in Section 10.4.
     2.8 “Change in Control” shall be defined in Section 10.2.
     2.9 “Code” shall mean the Internal Revenue Code of 1986 and the rules and
regulations promulgated thereunder, or any successor law, as amended from time
to time.

 



--------------------------------------------------------------------------------



 



     2.10 “Committee” shall mean the Compensation Committee of the Board or such
other committee appointed by the Board to administer the Plan in accordance with
Article XI.
     2.11 “Common Stock” or “Stock” shall mean the common stock, no par value,
of the Company, or such other security or right or instrument into which such
common stock may be changed or converted in the future.
     2.12 “Company” shall mean Piedmont Natural Gas Company, Inc., a North
Carolina corporation, or any successor thereto.
     2.13 “Covered Participant” shall mean a Participant who is a “covered
employee” as defined in Code Section 162(m)(3).
     2.14 “Designated Beneficiary” shall mean the beneficiary designated by the
Participant, pursuant to procedures established by the Committee, to receive
amounts due to the Participant in the event of the Participant’s death. If the
Participant does not make an effective designation, then the Designated
Beneficiary will be the Participant’s estate.
     2.15 “Disability” shall mean (a) the mental or physical disability of the
Participant defined as “Disability” under the terms of the long-term disability
plan sponsored by the Company and in which the Participant is covered, as
amended from time to time in accordance with the provisions of such plan; or
(b) a determination by the Committee, in its sole discretion, of total
disability (based on medical evidence) that precludes the Participant from
engaging in any occupation or employment for wage or profit for at least twelve
months and appears to be permanent. All decisions by the Committee relating to a
Participant’s Disability (including a decision that a Participant is not
disabled) shall be final and binding on all parties.
     2.16 “Effective Date” of this amended and restated Plan shall mean
December 15, 2010, subject to approval by the Company’s shareholders at the
Company’s 2011 annual meeting of shareholders.
     2.17 “Eligible Employee” shall mean an Employee who is an officer or other
key employee of a Participating Company as designated by the Committee to be
eligible to participate in the Plan.
     2.18 “Employee” shall mean an individual who is employed by a Participating
Company in a customary employer-employee relationship and designated as such in
accordance with the Company’s standard employment practices.
     2.19 “Exchange Act” shall mean the Securities Exchange Act of 1934 and the
rules and regulations promulgated thereunder, or any successor law, as amended
from time to time.
     2.20 “Fair Market Value” shall mean, for any given date, the closing price
of Common Stock as reported on the composite tape of the primary stock exchange
in which the Common Stock is listed on the immediately preceding day or, if no
Shares were traded on such stock exchange on such day, then on the next
preceding day that Stock was traded on such exchange, all as reported by The
Wall Street Journal or such other source as the Committee may select.
     2.21 “Good Reason” shall be defined in Section 10.3.

2



--------------------------------------------------------------------------------



 



     2.22 “Incentive Stock Option” shall mean an option to purchase Stock,
granted under Article V, which is designated as an incentive stock option and is
intended to meet the requirements of Code Section 422.
     2.23 “Non-qualified Stock Option” shall mean an option to purchase Stock,
granted under Article V, which is not intended to qualify as an Incentive Stock
Option.
     2.24 “Option Price” shall mean the exercise price per share of Stock
covered by an Option in accordance with Section 5.2.
     2.25 “Outside Director” shall mean a member of the Board who is not an
Employee.
     2.26 “Participant” shall mean an Eligible Employee or Outside Director who
has been selected from time to time under Article III to receive an Award under
the Plan.
     2.27 “Participating Company” shall mean the Company and such other
Subsidiaries as the Board authorizes to participate herein.
     2.28 “Performance Award” shall mean a performance-based Award made under
Section 7.3, which may be in the form of either Performance Shares or
Performance Units.
     2.29 “Performance Criteria” shall mean objectives established by the
Committee for a Performance Period for the purpose of determining when an Award
subject to such objectives has been earned, and may include alternative and
multiple Performance Criteria, including, but not limited to, operating and
maintenance expense targets, customer satisfaction, safety, and financial goals
including, but not limited to, absolute or relative (i.e., in relation to a peer
group of companies) total shareholder return, revenues, sales, net income,
EBITDA, return on assets, earnings per share and/or growth thereof, or net worth
of the Company, any of its Subsidiaries, divisions, business units or other
areas of the Company.
     2.30 “Performance Period” shall mean the time period designated by the
Committee during which Performance Criteria must be met in order for a
Participant to earn a performance-based award.
     2.31 “Performance Share” or “Performance Unit” shall mean an Award granted
to a Participant pursuant to Section 7.3, the value of which is linked to
Company Stock and which is earned, in whole or in part, by the attainment of
Performance Criteria pre-established by the Committee and described in the
Agreement.
     2.32 “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) thereof.
     2.33 “Plan” shall mean the Piedmont Natural Gas Company, Inc. Incentive
Compensation Plan, as set forth herein and as hereafter amended from time to
time.
     2.34 “Restricted Stock” shall mean an Award of Stock to a Participant
pursuant to Article VI.
     2.35 “Restriction Period” shall mean the period during which the transfer
of Restricted Stock is prohibited and is subject to a risk of forfeiture
pursuant to Article VI.

3



--------------------------------------------------------------------------------



 



     2.36 “Retirement” shall mean the termination of employment of a Participant
on or after such Participant is eligible for early or normal retirement under
the defined benefit pension plan sponsored by the Company or would have been so
eligible if the Participant were eligible to participate in such plan.
Notwithstanding the foregoing, “Retirement” before the Participant is (or would
be) eligible for normal retirement under such plan shall require prior approval
by the Committee. With respect to a Participant who is an Outside Director,
“Retirement” shall mean the end of the director’s term of office upon attaining
the mandatory retirement age for directors.
     2.37 “Rule 16b-3” shall mean Rule 16b-3 under Section 16(b) of the Exchange
Act as adopted in Exchange Act Release No. 34-37260 (May 30, 1996), or any
successor rule as amended from time to time.
     2.38 “Section 162(m)” shall mean Section 162(m) of the Code, or any
successor section under the Code, as amended from time to time.
     2.39 “Securities Act” shall mean the Securities Act of 1933 and the rules
and regulations promulgated thereunder, or any successor law, as amended from
time to time.
     2.40 “Shares” shall mean shares of Common Stock of the Company.
     2.41 “Stock Appreciation Right” shall mean the right to receive an amount
equal to the excess of the Fair Market Value of a share of Stock (as determined
on the date of exercise) over the Option Price of a related Option or the Fair
Market Value of the Stock on the Grant Date of the Stock Appreciation Right.
     2.42 “Stock Option” or “Option” shall mean an Incentive Stock Option or a
Non-qualified Stock Option.
     2.43 “Stock Unit Award” shall mean an award of Common Stock or units
granted under Section 7.4.
     2.44 “Subsidiary” shall mean any entity (other than the Company) with
respect to which the Company owns, either directly or indirectly, at least 50%
of the total combined voting power of all classes of stock or other ownership
interest.
ARTICLE III
ELIGIBILITY
     The Committee shall have sole and complete discretion to determine the
Eligible Employees and Outside Directors who shall be eligible to participate in
the Plan. An Outside Director who is selected by the Committee to participate in
the Plan shall only be eligible for Awards under Articles V, VI or VII and shall
not be eligible for Annual Incentive Awards under Article VIII. An Eligible
Employee or Outside Director designated by the Committee as eligible hereunder
shall be considered a Participant upon receiving an Award under the Plan.

4



--------------------------------------------------------------------------------



 



ARTICLE IV
SHARES SUBJECT TO THE PLAN
     4.1 Number of Shares. Subject to adjustment as provided for in Section 4.3,
the maximum aggregate number of Shares that may be issued pursuant to Awards
made under the Plan (whether granted under the Plan before or after the
Effective Date) shall not exceed 1,500,000 Shares.
     Shares of Common Stock issued pursuant to Awards under the Plan may be
authorized but unissued Shares or Shares purchased in the open market for
purposes of the Plan.
     4.2 Share Counting. The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double counting and make adjustments in
the number of shares of Common Stock available under Section 4.1 if the number
of Shares actually delivered to a Participant differs from the number of shares
of Common Stock previously counted in connection with an Award to the
Participant, subject, however, to the following:
     (i) Shares subject to an Award (whether granted under the Plan before or
after the Effective Date ) that is canceled, expired, forfeited, settled in cash
or is otherwise terminated without a delivery of Common Stock to the Participant
will again be available for Awards under the Plan.
     (ii) Shares that are withheld in payment of the exercise price of a Stock
Option or in payment of withholding taxes relating to an Award shall be deemed
to constitute Shares delivered to the Participant and shall not be available for
future Awards under the Plan.
     (iii) Upon the exercise of a Stock Option or if a Stock Appreciation Right
is settled with Shares, the total number of Shares subject to the Stock Option
or Stock Appreciation Right (as the case may be) shall be deemed delivered to
the Participant (regardless of the number of shares of Common Stock actually
paid to the Participant) and shall not be available for future Awards under the
Plan.
     4.3 Capital Adjustments. In the event of a reorganization,
recapitalization, stock split, stock dividend, combination of shares, merger,
consolidation, rights offering, or any other change in the corporate structure,
capitalization or Shares of the Company, the Committee shall make such
adjustments as are appropriate in the maximum number and kind of Shares that may
be issued under the Plan and to any Participant, in the number and kind of
Shares covered by any Awards granted before such change and in the Option Price
of any Option granted before such change or in the Fair Market Value of the
Shares on the Grant Date of any Stock Appreciation Right granted before such
change. Such adjustments shall be intended to put the Participant in the same
position as he or she was in immediately before such event.
ARTICLE V
STOCK OPTIONS
     5.1 Grant of Stock Options. Subject to the limitation set forth in
Section 4.1 and the other terms and provisions of the Plan and applicable law,
the Committee, at any time and from time to time, may grant Stock Options to
Participants as it shall determine. The Committee shall have sole and complete
discretion in determining the type of Option granted, the Option Price, the
duration of the Option, the number of Shares to which an Option pertains, any
conditions imposed upon the exercisability or the transferability of the
Options, including vesting conditions, the conditions under which the Option may
be terminated, and any such other provisions as may be warranted to comply

5



--------------------------------------------------------------------------------



 



with the law or rules of any securities trading system or stock exchange. Each
Option grant shall have such specified terms and conditions detailed in an
Option Agreement. The Opton Agreement shall specify whether the Option is
intended to be an Incentive Stock Option or a Non-qualified Stock Option.
However, no Incentive Stock Option may be awarded (a) after the tenth
anniversary of the Effective Date or (b) to a Participant who is not an
Employee.
     5.2 Option Price. The exercise price per share of Stock covered by an
Option shall be determined on the Grant Date by the Committee; provided that the
Option Price shall not be less than 100% of the Fair Market Value of the Common
Stock on the Grant Date. Further provided, in the case of an Incentive Stock
Option granted to any Employee who owns more than 10% of the total combined
voting power of all classes of stock of the Company or a Subsidiary, the Option
Price shall not be less than 110% of the Fair Market Value of the Common Stock
on the Grant Date. No Option shall provide by its terms for the re-setting of
its exercise price or for its cancellation and reissuance, in whole or in part;
provided that the foregoing shall not limit the authority of the Committee to
grant additional Options hereunder.
     5.3 Exercisability. Except as otherwise provided herein, Options granted
under the Plan shall be exercisable at such times and be subject to such
restrictions and conditions as the Committee shall determine, which will be
specified in the Option Agreement and need not be the same for each Participant.
However, under no circumstances, may an Incentive Stock Option be exercisable
after the expiration of 10 years from the Grant Date (5 years from the Grant
Date for any Employee who owns more than 10% of the total combined voting power
of all classes of stock of the Company or a Subsidiary).
     5.4 Method of Exercise. Options shall be exercised by the delivery of a
written notice from the Participant to the Company in a form prescribed by the
Committee setting forth the number of Shares with respect to which the Option is
to be exercised, accompanied by full payment of the Option Price for the Shares.
The Option Price shall be payable to the Company in full in cash, or its
equivalent, or by delivery of Shares (not subject to any security interest or
pledge) having a Fair Market Value at the time of exercise equal to the Option
Price of the Shares with respect to which the Option is to be exercised, or by a
combination of the foregoing. In addition, at the request of the Participant,
and subject to applicable laws and regulations, the Company may (but shall not
be required to) cooperate in a Cashless Exercise of the Option. After receipt of
written notice and full payment of the Option Price, the Company shall deliver
to the Participant as soon as practicable, or, at a later mutually agreed upon
date, a stock certificate or other documentation, issued in the Participant’s
name, evidencing the number of Shares with respect to which the Option was
exercised.
     5.5 Death, Disability, Retirement or Other Termination of Employment.
Except as otherwise provided in a Participant’s Option Agreement:
     (a) in the event of a Participant’s death, Disability or Retirement while
an Employee or an Outside Director, Options granted to the Participant shall be
considered immediately vested and shall be exercisable at such time as specified
in the Option Agreement, and
     (b) subject to Article X, in the event the Participant resigns, is
terminated from the Company or, in the case of an Outside Director, is not
reelected to the Board or otherwise resigns as a member of the Board, Options
which have not vested by such date shall be forfeited, and the Participant shall
have three months from such date to exercise vested Options (but not beyond the
expiration of the term of the Option, if earlier). Notwithstanding

6



--------------------------------------------------------------------------------



 



the foregoing, if the Participant is terminated from the Company for Cause, all
of the Participant’s Options (whether vested or unvested) shall be immediately
forfeited.
ARTICLE VI
RESTRICTED STOCK
     6.1 Grant of Restricted Stock. Subject to the limitations set forth in
Section 4.1 and the other terms and provisions of the Plan and applicable law,
the Committee, at any time, and, from time to time, may grant shares of
Restricted Stock under the Plan to such Participants, and in such amounts and
for such duration and/or consideration as it shall determine.
     6.2 Restricted Stock Award Agreement. Restricted Stock granted hereunder
shall be evidenced by an Award Agreement that shall specify the Restriction
Period, the number of Shares of Restricted Stock granted, and such other
provisions as the Committee may deem advisable, including requirements
established pursuant to the Securities Act, the Exchange Act, the Code and any
securities trading system or stock exchange upon which such Shares under the
Plan are listed.
     6.3 Restriction Period. Except as otherwise provided in this Article, the
Shares of Restricted Stock granted under the Plan may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated until the termination
of the applicable Restriction Period.
     Subject to Section 6.7 and Article X, if a Participant resigns, is
otherwise terminated from the Company or, in the case of an Outside Director is
not reelected to the Board or otherwise resigns as a member of the Board, prior
to the end of the Restriction Period, he or she will forfeit all interests in
the Restricted Stock Award. All rights with respect to the Restricted Stock
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant or his or her guardian or legal
representative.
     6.4 Removal of Restrictions. Except as otherwise provided in this Article,
Restricted Stock covered by each Award made under the Plan shall become freely
transferable by the Participant after the last day of the Restriction Period
and/or upon the satisfaction of other conditions as determined by the Committee.
     6.5 Voting Rights. During the Restriction Period, Participants in whose
name Restricted Stock is granted under the Plan may exercise full voting rights
with respect to those Shares.
     6.6 Dividends and Other Distributions. Except as otherwise provided in a
Participant’s Award Agreement, during the Restriction Period, Participants in
whose name Restricted Stock is granted under the Plan shall be entitled to
receive all dividends and other distributions paid with respect to those Shares.
If any such dividends or distributions are paid in Shares, the Shares shall be
subject to the same restrictions on transferability and forfeitability as the
Restricted Stock with respect to which they were distributed.
     6.7 Death, Disability or Retirement. Except as otherwise provided in a
Participant’s Award Agreement, in the event of the Participant’s death,
Disability or Retirement while an Employee or an Outside Director and before the
Restriction Period has ended, the restrictions on the Shares of Restricted Stock
awarded to the Participant shall be removed upon the Participant’s date of
death, Disability or Retirement.

7



--------------------------------------------------------------------------------



 



ARTICLE VII
OTHER STOCK BASED AWARDS
     7.1 Grant of Other Stock Based Awards. Subject to the limitations set forth
in Section 4.1 and the other terms and provisions of the Plan and applicable
law, the Committee may, at any time and from time to time, issue to
Participants, either alone or in addition to other Awards made under the Plan,
Stock Appreciation Rights as described in Section 7.2, Performance Awards as
described in Section 7.3 or other Stock Unit Awards as described in Section 7.4.
Any such Awards shall be governed by the terms of an Award Agreement, and the
Committee may impose such terms and conditions, including Performance Criteria
conditions and conditions similar to those described in Section 5.1 and/or
Section 6.2 and not inconsistent with the terms of this Plan, as it deems
appropriate on such Award.
     7.2 Stock Appreciation Rights.
     (a) Grant of Stock Appreciation Rights. Stock Appreciation Rights granted
in tandem with an Option or in addition to an Option may be granted at the time
of the Option or at a later time. No Stock Appreciation Rights granted under the
Plan may be exercisable until the expiration of at least six months after the
Grant Date (except that such limitations shall not apply in the case of death or
Disability of the Participant).
     (b) Price. The exercise price of each Stock Appreciation Right shall be
determined at the time of grant by the Committee, subject to the limitation that
the exercise price shall not be less than 100% of Fair Market Value of the
Common Stock on the Grant Date.
     (c) Exercise. Stock Appreciation Rights shall be exercised by the delivery
of a written notice from the Participant to the Company in a form prescribed by
the Committee. Upon such exercise, the Participant shall be entitled to receive
an amount equal to the excess of the Fair Market Value of a Share over the grant
price thereof on the date of exercise of the Stock Appreciation Right multiplied
by the number of Shares for which the Stock Appreciation Right was granted.
     (d) Payment. Payment upon exercise of the Stock Appreciation Right shall be
made in Shares of Common Stock. However, if any payment in the form of Shares
results in a fractional share, such payment for the fractional share shall be
made in cash.
     7.3 Performance Awards.
     (a) Grant of Performance Awards. Performance Awards granted hereunder may
be issued in the form of either Performance Units or Performance Shares to
Participants subject to the Performance Criteria, Performance Period and other
considerations or restrictions as the Committee shall determine. The Committee
shall have complete discretion in determining the number and value of
Performance Units or Performance Shares granted to each Participant.
     (b) Value of Performance Awards. The Committee shall determine the number
and value of Performance Units or Performance Shares granted to each Participant
as a Performance Award. The Committee shall set Performance Criteria in its
discretion for each Participant who is granted a Performance Award. The
Committee shall determine the extent to which such Performance Criteria are met
and will determine the value of the Performance

8



--------------------------------------------------------------------------------



 



Unit or Performance Share to the Participant, and in making such determination,
the Committee may use negative discretion to decrease, but not increase, the
value of the Performance Unit or Performance Share.
     (c) Settlement of Performance Awards. After a Performance Period has ended,
the holder of a Performance Unit or Performance Share shall be entitled to
receive the value thereof determined as provided in Section 7.3(b).
Notwithstanding the foregoing, no distributions in respect of Performance Units
shall be made if at the time distribution would otherwise have been made:
     (i) The regular quarterly dividend on any outstanding common or preferred
shares of the Company has been omitted and not subsequently paid or there exists
any default in payment of dividends on any such outstanding shares,
     (ii) The estimated consolidated net income of the Company for the
immediately preceding twelve-month period is less than the sum of (i) the
aggregate amount to be distributed plus (ii) dividends on all outstanding
preferred and common shares of the Company applicable to such twelve-month
period (either paid, declared or accrued at the most recently paid rate); or
     (iii) The distribution would result in a default in any agreement by which
the Company is bound.
     (d) Form of Payment. Payment of the amount to which a Participant shall be
entitled upon the settlement of the Performance Award shall be made in Shares.
However, if any payment in the form of Shares results in a fractional share,
such payment for the fractional share shall be made in cash.
     (e) Effect of Death, Disability, Retirement or Leave of Absence During
Performance Period.
     (i) Unless otherwise provided in a Participant’s Award Agreement, in the
event of the Participant’s Disability or Retirement before the Performance
Period has ended, the number of Shares the Participant shall be entitled to, if
any, shall equal (A) the number of Shares, if any, the Participant would
otherwise be entitled to had the individual been an active Participant at the
end of the Performance Period (i.e., as adjusted or forfeited based on the
actual Performance Criteria) multiplied by (B) the portion of the Performance
Period during which the Participant was an active Participant, and such Shares
shall be distributed within 2 1/2 months after the end of the Performance
Period;
     (ii) Unless otherwise provided in a Participant’s Award Agreement, in the
event of a Participant’s death while an Employee before the Performance Period
has ended, the Company will be assumed to have achieved a target performance
level for the Performance Period in which death occurs, and the number of Shares
the Participant’s Designated Beneficiary shall be entitled to, if any, shall
equal the number of Shares the Participant would otherwise be entitled to had
the Participant been an active Participant at the end of the Performance Period,
and such Shares shall be distributed within 60 days after the Participant’s
death; and

9



--------------------------------------------------------------------------------



 



     (iii) Absence of a Participant from employment during a Performance Period
and entitling the Participant to (A) reemployment rights following military
service under the Uniformed Services Employment and Reemployment Rights Act
(USERRA) (or any other similar applicable federal or state law) or (B) sickness
allowance or short-term disability benefits under the Company’s employee benefit
plans, shall not affect any Stock-based Award made under this Article VII.
Unless otherwise provided in a Participant’s Award Agreement, in the event a
Participant is absent from employment during a Performance Period due to an
authorized leave of absence not described in the immediately preceding sentence,
the amount or number of Shares the Participant shall be entitled to, if any,
under any Stock-based Award made under this Article VII shall equal (A) the
amount or number of Shares, if any, to which the Participant would otherwise be
entitled had the individual been an active Participant during the entire
Performance Period (i.e., as adjusted or forfeited based on the Performance
Criteria) multiplied by (B) the portion of the Performance Period during which
the Participant was an active Participant (i.e., excluding the period of the
authorized leave of absence) and such Shares shall be distributed within 2 1/2
months after the end of the Performance Period.
     7.4 Stock Unit Awards.
     (a) Grant of Other Stock Unit Awards. Stock Unit Awards granted hereunder
may be in the form of Common Stock or other securities. The value of each such
Award shall be based, in whole or in part, on the value of the underlying Common
Stock on the Grant Date. The Committee, in its sole and complete discretion, may
determine that an Award, either in the form of a Stock Unit Award under this
Section or as an Award granted pursuant to the other provisions of the Plan, may
provide to the Participant (i) dividends or dividend equivalents (payable on a
current or deferred basis) and (ii) cash payments in lieu of or in addition to
an Award. Subject to the provisions of the Plan, the Committee, in its sole and
complete discretion, shall determine the terms, restrictions, conditions,
vesting requirements, and payment rules of the Award. The Award Agreement shall
specify the rules of each Award as determined by the Committee. However, each
Stock Unit Award need not be subject to identical rules.
     (b) Rules. The Committee, in its sole and complete discretion, may grant a
Stock Unit Award subject to the following rules:
     (i) Common Stock or other securities issued pursuant to Stock Unit Awards
may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated by a Participant until the expiration of at least six months from
the Grant Date, except that such limitation shall not apply in the case of death
or Disability of the Participant, a Change in Control, or where a Committee of
the Board, comprised of non-Employee directors of the Company within the meaning
of Rule 16b-3, approved the Award. To the extent Stock Unit Awards are deemed to
be derivative securities within the meaning of Rule 16b-3, the rights of a
Participant who is subject to Section 16 of the Exchange Act with respect to
such Awards shall not vest or be exercisable until the expiration of at least
six months from the Award Date unless the Board or the Committee, comprised of
non-Employee directors of the Company within the meaning of Rule 16b-3,
specifies otherwise. All rights with respect to such Stock Unit Awards granted
to a Participant under the Plan shall be exercisable during his or her lifetime
only by such Participant or his or her guardian or legal representative.

10



--------------------------------------------------------------------------------



 



     (ii) Stock Unit Awards may require the payment of cash consideration by the
Participant in receipt of the Award or provide that the Award, and any Common
Stock or other securities issued in conjunction with the Award, be delivered
without the payment of cash consideration.
     (iii) The Committee, in its sole and complete discretion, may establish
certain Performance Criteria that may relate in whole or in part to receipt of
Stock Unit Awards.
     (iv) Stock Unit Awards may be subject to a deferred payment schedule and/or
vesting over a specified period.
     (v) The Committee, in its sole and complete discretion, as a result of
certain circumstances, may waive or otherwise remove, in whole or in part, any
restriction or condition imposed on a Stock Unit Award.
ARTICLE VIII
ANNUAL INCENTIVE AWARDS
     8.1 Timing and Determination of Annual Incentive Awards. Following the
completion of a Performance Period, the Committee shall undertake or direct an
evaluation of Performance Criteria for such Performance Period as determined in
Section 8.2.
     No Annual Incentive Award may be paid without a determination by the
Committee that the Performance Criteria have been met, and in making such
determination, the Committee may use negative discretion to decrease, but not
increase, the Annual Incentive Award.
     Any Annual Incentive Awards will be paid at such time or times as may be
determined by the Committee following the end of the Performance Period to which
they relate, but not later than the last day of the 2 1/2 month period following
the end of the Performance Period.
     8.2 Performance Criteria for Annual Incentive Awards. Performance Criteria
of the Company will be established in writing by the Committee.
     The Performance Period with respect to Awards shall be the Company’s fiscal
year or any other period designated as such by the Committee.
     8.3 Maximum Annual Incentive Award. The maximum individual Annual Incentive
Award for a Performance Period of twelve calendar months will be $1,000,000,
provided the Eligible Employee has been a Participant for such twelve month
period. In the event that an Annual Incentive Award is being determined for a
Performance Period of less than twelve calendar months or for the Performance
Period in which the Eligible Employee becomes a Participant, dies, incurs a
Disability or terminates employment due to Retirement, the maximum Annual
Incentive Award of $1,000,000 shall be prorated in accordance with Section 8.4
or 8.5, whichever is applicable.

11



--------------------------------------------------------------------------------



 



     8.4 Short Performance Period.
     (a) Death, Disability or Retirement. In the event of a Participant’s death,
Disability or Retirement prior to the date the Annual Incentive Award is paid,
the following shall apply:
     (i) In the event of the Participant’s death or Disability before the end of
the Performance Period, the Company will be assumed to have achieved a target
performance level for the Performance Period in which death or Disability occurs
for purposes of determining the Annual Incentive Award and such Annual Incentive
Award shall be paid within 60 days after the Participant’s death or Disability.
In the event of the Participant’s death or Disability after the end of the
Performance Period, but before the date the Annual Incentive Award is paid, the
Participant’s Annual Incentive Award shall be payable based on the actual
Performance Criteria for the entire Performance Period.
     (ii) In the event of a Participant’s Retirement, the Participant’s Annual
Incentive Award shall be determined and payable following the end of the
Performance Period based on the actual Performance Criteria for the entire
Performance Period.
     (iii) In any of such events, the amount of Annual Incentive Award shall be
prorated as necessary to reflect the period of time during which the individual
was employed during the Performance Period.
     (b) New Participants. In the event an individual becomes a Participant and
is eligible for an Annual Incentive Award based on a Performance Period shorter
than twelve months, such Annual Incentive Award shall be prorated to reflect the
period of time the individual was employed in the Performance Period.
     (c) Leave of Absence. Absence of a Participant from employment during a
Performance Period and entitling the Participant to (i) reemployment rights
following military service under the Uniformed Services Employment and
Reemployment Rights Act (USERRA) (or any other similar applicable federal or
state law) or (ii) sickness allowance or short-term disability benefits under
the Company’s employee benefit plans, shall not affect any Annual Incentive
Award. In the event a Participant is absent from employment during a Performance
Period due to an authorized leave of absence not described in the immediately
preceding sentence, the amount the Participant shall be entitled to receive, if
any, under any Annual Incentive Award shall equal (i) the amount, if any, to
which the Participant would otherwise be entitled had the individual been an
active Participant during the entire Performance Period (i.e., as adjusted or
forfeited based on the Performance Criteria) multiplied by (ii) the portion of
the Performance Period during which the Participant was an active Participant
(i.e., excluding the period of the authorized leave of absence) and such amount
shall be paid following the end of the Performance Period.
     8.5 Limitation on Right to Payment of Award. Notwithstanding any other Plan
provision to the contrary, no Participant shall have a right to receive payment
of an Annual Incentive Award under the Plan if, subsequent to the commencement
of the Performance Period and prior to the date any Award would otherwise be
payable, the Participant resigns or is otherwise terminated from the
Participating Company for reasons other than death, Disability, or Retirement or
following a Change

12



--------------------------------------------------------------------------------



 



in Control as provided in Article X. Notwithstanding the foregoing, no
distributions of Annual Incentive Awards shall be made if at the time
distribution would otherwise have been made:
     (a) The regular quarterly dividend on any outstanding common or preferred
shares of the Company has been omitted and not subsequently paid or there exists
any default in payment of dividends on any such outstanding shares,
     (b) The estimated consolidated net income of the Company for the
immediately preceding twelve-month period is less than the sum of (i) the
aggregate amount to be distributed plus (ii) dividends on all outstanding
preferred and common shares of the Company applicable to such twelve-month
period (either paid, declared or accrued at the most recently paid rate); or
     (c) The distribution would result in a default in any agreement by which
the Company is bound.
ARTICLE IX
SPECIAL PROVISIONS APPLICABLE TO COVERED PARTICIPANTS
     Awards to Covered Participants shall be governed by the conditions of this
Article in addition to the requirements of Articles V through VIII above. Should
conditions set forth under this Article conflict with the requirements of
Articles V through VIII, the conditions of this Article shall prevail.
     (a) All Performance Criteria relating to Covered Participants for a
relevant Performance Period shall be established by the Committee in writing
prior to the beginning of the Performance Period, or by such other later date
for the Performance Period as may be permitted under Section 162(m) of the Code.
     (b) The Performance Criteria must be objective and must satisfy third party
“objectivity” standards under Code Section 162(m).
     (c) The Performance Criteria shall not allow for any discretion by the
Committee to increase any Award, but discretion to lower an Award is
permissible.
     (d) The Award and payment of any Award under this Plan to a Covered
Participant with respect to a relevant Performance Period shall be contingent
upon the attainment of the Performance Criteria that are applicable to such
Award. The Committee shall certify in writing prior to payment of any such Award
that such applicable Performance Criteria have been satisfied. Resolutions
adopted by the Committee may be used for this purpose.
     (e) The aggregate maximum number of Shares subject to Awards that may be
granted to any Covered Participant under Articles V, VI and VII during any
fiscal year of the Company shall be 250,000 Shares.
     (f) All Awards under this Plan to Covered Participants or to other
Participants who may become Covered Participants at a relevant future date shall
be further subject to such other conditions, restrictions, and requirements as
the Committee may determine to be necessary to carry out the purposes of this
Article, which is to avoid the loss of deduction by the Company under Code
section 162(m).

13



--------------------------------------------------------------------------------



 



ARTICLE X
CHANGE IN CONTROL
     10.1 Acceleration upon a Change in Control. The provision of this Section
shall apply notwithstanding any Plan provision to the contrary, and
notwithstanding any agreement between the Company and such Participant which
relate to the terms of Awards hereunder, upon a Change in Control. Upon the
termination of an employee Participant’s employment by the Company without
Cause, or by an employee Participant for Good Reason, within a period of one
year following the occurrence of a Change in Control, the following shall apply:
     (a) Any Stock Option and Stock Appreciation Right Awards shall be
exercisable within such time as specified in the Award Agreement.
     (b) All restrictions on any Restricted Stock Awards and Stock Unit Awards
shall be eliminated, and such awards shall immediately vest and not be subject
to forfeiture.
     (c) If the termination of employment occurs before the end of the
Performance Period, the amount of any Performance Award shall be determined
assuming the Company achieved a target performance level and no adjustment or
proration shall be made to the Award. If the termination of employment occurs
after the end of the Performance Period but before the Performance Award is
paid, the amount payable shall be determined based on the actual Performance
Criteria for the Performance Period. In either case, settlement of the
Performance Award shall be made within 2 1/2 months after termination of
employment or the end of the Performance Period (as the case may be).
     (d) If the termination of employment occurs before the end of the
Performance Period, the amount of any Annual Incentive Award shall be determined
assuming the Company has achieved a target performance level, and such amount
shall then be multiplied by the portion of the Performance Period the individual
was an active Participant hereunder. If the termination of employment occurs
after the end of the Performance Period but before the Annual Incentive Award is
paid, the amount payable shall be determined based on the actual Performance
Criteria for the Performance Period. In either case, payment of the Annual
Incentive Award shall be made within 2 1/2 months after termination of
employment or the end of the Performance Period (as the case may be).
     10.2 Change in Control Defined. For purposes of this Article, “Change in
Control” shall have the same meaning as such term or similar term is defined in
a Participant’s individual agreement with the Company which relates to such
Participant’s compensation and benefits upon the occurrence of a change in
ownership of the Company or similar event.
     (a) In the event there is no such agreement, “Change in Control” shall
mean:
     (i) The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of either (A) the then outstanding shares of Common Stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute an acquisition of control: any acquisition directly from the Company
(excluding an acquisition by virtue of the exercise of a conversion privilege),
any acquisition by the Company, any

14



--------------------------------------------------------------------------------



 



acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or any
acquisition by any corporation pursuant to a reorganization, merger or
consolidation, if, following such reorganization, merger or consolidation, the
conditions described in clauses (A), (B) and (C) of subsection (iii) of this
section are satisfied;
     (ii) Individuals who, as of the Effective Date, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board;
     (iii) Consummation of a reorganization, merger or consolidation, in each
case, unless, following such reorganization, merger or consolidation, (A) more
than sixty percent (60%) of, respectively, the then outstanding shares of common
stock of the corporation resulting from such reorganization, merger or
consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such reorganization, merger or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
Outstanding Company Stock and Outstanding Company Voting Securities, as the case
may be, (B) no Person (excluding the Company, any employee benefit plan or
related trust of the Company, or such corporation resulting from such
reorganization, merger or consolidation and any Person beneficially owning,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, twenty percent (20%) or more of the Outstanding Company Common Stock
or Outstanding Voting Securities, as the case may be) beneficially owns,
directly or indirectly, twenty percent (20%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation or the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors and (C) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization, merger
or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such reorganization, merger or
consolidation;
     (iv) Approval by the shareholders of the Company of (A) a complete
liquidation or dissolution of the Company or (B) the sale or other disposition
of all or substantially all of the assets of the Company, other than to a
corporation, with respect to which following such sale or other disposition
(1) more than sixty percent (60%) of, respectively, the then outstanding shares
of common stock of such corporation and the combined voting power of the then
outstanding voting securities

15



--------------------------------------------------------------------------------



 



of such corporation entitled to vote generally in the election of directors is
then beneficially owned, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such sale or other disposition in substantially the same
proportion as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (2) no Person (excluding the Company and
any employee benefit plan or related trust of the Company, or such corporation
and any Person beneficially owning, immediately prior to such sale or other
disposition, directly or indirectly, twenty percent (20%) or more of the
Outstanding Company Common Stock or Outstanding Company Voting Securities, as
the case may be) beneficially owns, directly or indirectly, twenty percent (20%)
or more of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors and (3) at least a majority of the members of the board of directors
of such corporation were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
sale or other disposition of assets of the Company; or
     (v) The closing, as defined in the documents relating to, or as evidenced
by a certificate of any state or federal governmental authority in connection
with, a transaction approval of which by the shareholders of the Company would
constitute a “Change in Control” under subsection (iii) or (iv) of this Section.
     (b) Notwithstanding (a) above, if the Participant’s employment is
terminated before a Change in Control and the Participant reasonably
demonstrates that such termination (i) was at the request of a third party who
has indicated an intention or taken steps reasonably calculated to effect a
“Change in Control” and who effectuates a “Change in Control” or (ii) otherwise
occurred in connection with, or in anticipation of, a “Change in Control” which
actually occurs, then for all purposes of this Plan, the date of a “Change in
Control” with respect to the Participant shall mean the date immediately prior
to the date of such termination of the Participant’s employment.
     10.3 Good Reason Defined. “Good Reason” shall mean, without the
Participant’s written consent,
     (a) a change in the Participant’s status, position or responsibilities
which, in his reasonable judgment, represents a demotion from his status,
position or responsibilities as in effect immediately prior to the Change in
Control;
     (b) the assignment to the Participant of any duties or responsibilities
which, in his reasonable judgment, are inconsistent with such status, position
or responsibilities immediately prior to the Change in Control; or any removal
of the Participant from or failure to reappoint or reelect him to any of such
positions that the Participant had immediately prior to the Change in Control;
     (c) a reduction by the Company in the Participant’s base salary or the
Company’s failure to increase (within twelve (12) months of the Participant’s
last increase in base salary) the Participant’s base salary after a Change in
Control in an amount which at least equals, on a percentage basis, the average
percentage increase in base salary for all

16



--------------------------------------------------------------------------------



 



executive and senior executives of the Company effected in the preceding twelve
(12) months;
     (d) the relocation of the principal executive offices of the Company or
Subsidiary, whichever entity on behalf of which the Participant performs a
principal function of that entity as part of his employment services, to a
location more than fifty (50) miles outside the Charlotte, North Carolina
metropolitan area or, if his services are not performed in Charlotte, North
Carolina, the Company’s requiring him to be based at any place other than the
location at which he performed his duties immediately prior to the Change in
Control, except for required travel on the Company’s business to an extent
substantially consistent with his business travel obligations at the time of a
Change in Control;
     (e) the failure by the Company to continue in effect any incentive, bonus
or other compensation plan in which the Participant participates immediately
prior to the Change in Control, including but not limited to this Plan, unless
an equitable arrangement (embodied in an ongoing substitute or alternative
plan), with which he has consented, has been made with respect to such plan in
connection with the Change in Control, or the failure by the Company to continue
his participation therein, or any action by the Company which would directly or
indirectly materially reduce his participation therein;
     (f) the failure by the Company to continue to provide the Participant with
benefits substantially similar to those enjoyed by him or to which he was
entitled under any of the Company’s pension, profit sharing, life insurance,
medical, dental, health and accident, or disability plans in which he was
participating at the time of a Change in Control, the taking of any action by
the Company which would directly or indirectly materially reduce any of such
benefits or deprive him of any material fringe benefit enjoyed by him or to
which he was entitled at the time of the Change in Control, or the failure by
the Company to provide him with the number of paid vacation and sick leave days
to which he is entitled on the basis of years of service with the Company in
accordance with the Company’s normal vacation policy in effect on the date
hereof;
     (g) the failure of the Company to obtain a satisfactory agreement with any
successor or assign of the Company to assume and agree to perform under any
Change in Control agreement between the Company and the Participant; or
     (h) any request by the Company that the Participant participate in an
unlawful act or take any action constituting a breach of the Participant’s
professional standard of conduct.
     10.4 Cause Defined. “Cause” shall mean
     (a) intentional gross misconduct by the Participant damaging in a material
way to the Company, or
     (b) a material breach of the Participant’s employment agreement, after the
Company has given the Participant notice thereof and a reasonable opportunity to
cure.

17



--------------------------------------------------------------------------------



 



ARTICLE XI
ADMINISTRATION
     11.1 The Committee. The Plan shall be administered and interpreted by the
Committee which shall have full authority, discretion and power necessary or
desirable for such administration and interpretation. The express grant in this
Plan of any specific power to the Committee shall not be construed as limiting
any power or authority of the Committee. In its sole and complete discretion the
Committee may adopt, alter, suspend and repeal any such administrative rules,
regulations, guidelines, and practices governing the operation of the Plan as it
shall from time to time deem advisable. In addition to any other powers and,
subject to the provisions of the Plan, the Committee shall have the following
specific powers: (a) to determine the terms and conditions upon which Awards may
be made and exercised; (b) to determine the Participants to which Awards shall
be made; (c) to determine all terms and provisions of each Agreement, which need
not be identical for types of Awards nor for the same type of Award to different
Participants; (d) to construe and interpret all terms, conditions and provisions
of the Plan and all Agreements; (e) to establish, amend, or waive rules or
regulations for the Plan’s administration; (f) to accelerate the exercisability
of any Award, the length of a Performance Period or the termination of any
Restriction Period; and (g) to make all other determinations and take all other
actions necessary or advisable for the administration or interpretation of the
Plan. The Committee may seek the assistance or advice of any persons it deems
necessary to the proper administration of the Plan.
     11.2 Committee Decisions. Unless strictly and expressly prohibited by law,
all determinations and decisions made by the Committee pursuant to the
provisions of this Plan shall be final, conclusive, and binding upon all
persons, including Participants, Designated Beneficiaries, the Company, its
shareholders and employees.
     11.3 Rule 16b-3 and Section 162(m) Requirements. Notwithstanding any other
provision of the Plan, the Committee may impose such conditions on any Award as
it may deem to be advisable or required to satisfy the requirements of
Rule 16b-3 or Section 162(m).
ARTICLE XII
GENERAL PROVISIONS
     12.1 Withholding. The Company shall have the right to deduct or withhold,
or require a Participant to remit to the Company, any taxes required by law to
be withheld from Awards made under this Plan. In the event an Award is paid in
the form of Common Stock, the Participant may remit to the Company the amount of
any taxes required to be withheld from such payment in cash, or, in lieu
thereof, the Company may withhold (or the Participant may be provided the
opportunity to elect to tender) the number of shares of Common Stock equal in
Fair Market Value to the amount required to be withheld.
     12.2 Code Section 409A.
     (a) Delay of Certain Payments. Notwithstanding anything in the Plan to the
contrary, if any amount or benefit that the Company determines would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under this Plan by reason of a
Participant’s termination of employment, then to the extent necessary to comply
with Code Section 409A:
     (i) if the payment or distribution is payable in a lump sum, the
Participant’s right to receive payment or distribution of such non-exempt
deferred

18



--------------------------------------------------------------------------------



 



compensation will be delayed until the earlier of the Participant’s death or the
seventh month following the Participant’s termination of employment; and
     (ii) if the payment or distribution is payable over time, the amount of
such non-exempt deferred compensation that would otherwise be payable during the
six (6) month period immediately following the Participant’s termination of
employment will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the seventh month following the Participant’s termination
of employment and paid on the earlier of such dates, without interest, and the
normal payment or distribution schedule for any remaining payments or
distributions will commence.
     (b) Separation from Service Required. A termination of employment shall not
be deemed to have occurred for purposes of any provision of this Plan providing
for the payment of any amounts or benefits subject to Code Section 409A upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Plan, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
     (c) Interpretation and Administration. Nothing in this Plan shall operate
or be construed to cause the Plan to fail to comply with the requirements of
Code Section 409A and, to the extent applicable, it is intended that the Plan
comply with the provisions of Code Section 409A and shall be administered in a
manner consistent with that intent. Any provision of this Plan that would cause
the Plan or any payment made hereunder to fail to satisfy Code Section 409A
shall have no force and effect until amended by the Company to comply with Code
Section 409A (which amendment may be retroactive to the extent permitted by Code
Section 409A) and may be made by the Company without the consent of any
Participant.
     12.3 Terms of Awards. Each Award granted under the Plan shall be evidenced
in a corresponding Award Agreement provided in writing to the Participant, which
shall specify the terms, conditions and any rules applicable to the Award,
including but not limited to the effect of a Change in Control, or death,
Disability, or other termination of employment of the Participant on the Award.
     12.4 Recoupment of Awards. The Committee may require in any Award Agreement
that any current or former Participant reimburse the Company for all or any
portion of any Award, terminate any outstanding, unexercised, unexpired or
unpaid Award, rescind any exercise, payment or delivery pursuant to an Award or
recapture any Shares (whether restricted or unrestricted) or proceeds from the
Participant’s sale of Shares issued pursuant to an Award to the extent required
by any recoupment or clawback policy adopted by the Committee in its discretion
or to comply with the requirements of any applicable law.
     12.5 Forfeiture of Awards for Engaging in Competition. All outstanding
Awards held by a Participant and not previously paid shall be immediately
forfeited and canceled in their entirety if the Participant, without the prior
written consent of the Company, and while employed by the Company, becomes
associated with, employed by, renders services to, consults with, acquires
ownership of more than five percent of any class of stock of, or acquires
beneficial ownership of more than five percent of the earnings or profits of any
corporation, partnership, proprietorship, trust,

19



--------------------------------------------------------------------------------



 



or other entity which, in the Committee’s judgment, competes directly or
indirectly with the Company or any Subsidiary in any of their lines of business.
     12.6 Change in Position. The Committee, in its discretion, may reduce an
Annual Incentive Award or Performance Award in the event of a Participant’s
demotion during a Performance Period, or subject to Article IX, grant an
additional Annual Incentive Award or Performance Award in the event of a
Participant’s promotion during a Performance Period.
     12.7 Non-transferability. No Award, including any Options, granted under
the Plan may be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, except by will or the laws of descent and distribution. Further,
no lien, obligation, or liability of the Participant may be assigned to any
right or interest of the Participant in an Award under this Plan.
     12.8 No Right to Employment. Neither the Plan, nor any Award made, or any
other action taken, hereunder shall be construed as giving any Participant or
other person any right of employment or continued employment with the
Participating Company.
     12.9 Rights as Shareholder. Subject to the terms and conditions of each
particular Award, no Participant or Designated Beneficiary shall be deemed a
shareholder of the Company nor have any rights as such with respect to any
shares of Common Stock to be provided under the Plan until he or she has become
the holder of such shares.
     12.10 Construction of the Plan. Except to the extent superseded by the laws
of the United States, the Plan and all Agreements shall be governed, construed,
interpreted and administered in accordance with the laws of the State of North
Carolina. In the event any provision of the Plan or any Agreement shall be held
invalid, illegal or unenforceable, in whole or in part, for any reason, such
determination shall not affect the validity, legality or enforceability of any
remaining provision, portion of provision or the Plan overall, which shall
remain in full force and effect as if the Plan had been absent the invalid,
illegal or unenforceable provision or portion thereof.
     12.11 Amendment of Plan or Awards. The Committee or the Board of Directors
may amend, suspend, or terminate the Plan or any portion thereof at any time,
provided such amendment is made with shareholder approval if and to the extent
such approval is necessary to comply with any legal requirement, including for
these purposes any approval requirement which is a requirement for the
performance-based compensation exception under Code Section 162(m). In no event
shall the Committee increase the amount payable pursuant to an Award after it
has been granted. In addition, no amendment shall be made to an outstanding
Award without written consent of the affected Participant. Notwithstanding the
preceding, the Committee may amend or modify the Plan or any outstanding Award
to the extent necessary to cause the Plan or such Award to comply with the
requirements of Section 409A of the Code or the Listed Company Manual of the New
York Stock Exchange.
     12.12 Exclusion from Computation of Compensation for Other Purposes. By
acceptance of an applicable Award under this Plan, subject to the conditions of
such Award, each Participant shall be considered in agreement that all shares of
Stock sold or awarded and all Options granted under this Plan shall be
considered extraordinary, special incentive compensation and will not be
included as “earnings,” “wages,” “salary” or “compensation” in any pension,
welfare, life insurance, or other employee benefit arrangement of the Company
except as otherwise specifically provided in such arrangement.

20



--------------------------------------------------------------------------------



 



     12.13 Legend. In it sole and complete discretion, the Committee may elect
to legend certificates representing Shares sold or awarded under the Plan, to
make appropriate references to the restrictions imposed on such Shares.
     12.14 Special Provisions for Certain Participants. All Award Agreements for
Participants subject to Section 16(b) of the Exchange Act shall be deemed to
include any such additional terms, conditions, limitations and provisions as
Rule 16b-3 requires, unless the Committee in its discretion determines that any
such Award should not be governed by Rule 16b-3. All performance-based Awards to
Covered Participants shall be deemed to include any such additional terms,
conditions, limitations and provisions as are necessary to comply with the
performance-based compensation exemption of Code Section 162(m), unless the
Committee, in its discretion, determines that any such Award is not intended to
qualify for the exemption for performance-based compensation under Code
Section 162(m).
     12.15 Unfunded Plan. The Plan shall be unfunded and the Company shall not
be required to segregate any assets in connection with any Awards under the
Plan. Any liability of the Company to any person with respect to any Award under
the Plan or any Award Agreement shall be based solely upon the contractual
obligations that may be created as a result of the Plan or any such award or
agreement. No such obligation of the Company shall be deemed to be secured by
any pledge of, encumbrance on, or other interest in, any property or asset of
the Company or any Subsidiary. Nothing contained in the Plan or any Award
Agreement shall be construed as creating in respect of any Participant (or
beneficiary thereof or any other person) any equity or other interest of any
kind in any assets of the Company or any Subsidiary or creating a trust of any
kind or a fiduciary relationship of any kind between the Company, any Subsidiary
and/or any such Participant, any beneficiary thereof or any other person.
     12.16 Conflict with Employment Agreement. Except as specified in Article X
or otherwise restricted under Section 12.2 or 12.14, to the extent any provision
of this Plan conflicts with any provision of a written employment agreement
between an Employee and the Company, the material terms of which have been
approved by the Board, the provisions of the employment agreement shall control.
     12.17 Gender and Number. Where the context admits, words in the masculine
gender shall include the feminine gender, the plural shall include the singular
and the singular shall include the plural.
     12.18 Severability. In the event any provision of this Plan shall be held
to be illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of this Plan, and this Plan shall be construed and
endorsed as if such illegal or invalid provision had never been contained in
this Plan.
     12.19 Effect of Headings. The descriptive headings of the Articles and
Sections of this Plan are inserted for convenience of reference and
identification only and do not constitute a part of this Plan for purposes of
interpretation.
     12.20 No Liability. No member of the Board or the Committee or any officer
or Employee shall be personally liable for any action, omission or determination
made in good faith in connection with this Plan. The Company shall indemnify and
hold harmless the members of the Committee, the Board and the officers and
Employees, and each of them, from and against any and all loss which results
from liability to which any of them may be subjected by reason of any act or
conduct (except willful misconduct or gross negligence) in their official
capacities in connection with the

21



--------------------------------------------------------------------------------



 



administration of this Plan, including all expenses reasonably incurred in their
defense, in case the Company fails to provide such defense. By participating in
this Plan, each Employee agrees to release and hold harmless the Company and its
Subsidiaries (and their respective directors, officers and employees), the Board
and the Committee, from and against any tax or other liability, including
without limitation, interest and penalties, incurred by the Employee in
connection with his participation in this Plan.
     12.21 Limited Effect of Plan Restatement. Notwithstanding anything to the
contrary contained in the Plan, this instrument shall not alter or adversely
affect a Participant’s rights under any Award granted to the Participant prior
to the Effective Date without the Participant’s written consent.
     IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Plan as of the 15th day of December, 2010.

            PIEDMONT NATURAL GAS COMPANY, INC.
      By:   /s/ Kevin M. O’Hara         Kevin M. O’Hara        Senior Vice
President — Corporate and Community Affairs     

22